  8:20-cv-00245-JFB-MDN Doc # 157 Filed: 07/29/21 Page 1 of 1 - Page ID # 730

                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA

 BRAD HARBISON, as Independent
 Administrator of the Estate of Danielle
 Renee Harbison and as next friend of minor                                          8:20CV245
 children Wes Harbison and Molly Harbison;

                              Plaintiff,
                                                                          SECOND AMENDED
             vs.                                                       CASE PROGRESSION ORDER
 COUNTY OF SARPY, Nebraska, a political
 subdivision of the State of Nebraska, et al;

                              Defendants.


       This matter comes before the Court following a telephone conference held with counsel
for the parties on July 29, 2021, and the Plaintiffs’ Motion to Continue and Extend Initial
Progression Deadlines Set (Filing No. 151). In accordance with the matters discussed during the
telephone conference and for good cause shown,

        IT IS ORDERED that the Plaintiffs’ Motion to Continue and Extend Initial Progression
(Filing No. 151) is granted and the amended case progression order is amended as follows:

    1)             The deadline for completing written discovery under Rules 33 through 36 of the
                   Federal Rules of Civil Procedure is October 15, 2021. Motions to compel Rule 33
                   through 36 discovery must be filed by October 29, 2021.

                   Note: Motions to compel shall not be filed without first contacting the chambers of
                   the undersigned magistrate judge to set a conference for discussing the parties’
                   dispute.

    2)             The deadline for filing motions for qualified immunity is November 2, 2021. Further
                   case progression will be deferred until after resolution of such motion(s).1

    3)             The parties shall contact the undersigned magistrate judge’s chambers within seven
                   (7) days after the court rules on all qualified immunity motions to set a status
                   conference for discussing further case progression.

         Dated this 29th day of July, 2021.
                                                                BY THE COURT:

                                                                s/Michael D. Nelson
                                                                United States Magistrate Judge

         1
          To facilitate the court’s review, the parties are strongly encouraged to include hyperlinks to the evidence,
CM/ECF record, and all legal authorities cited within their briefs filed in support of, or in opposition to, any motions
filed.    See      NECivR         7.1.      For      instructions,       see     “Hyperlinking        Information”    at
http://www.ned.uscourts.gov/attorney/electronic-case-filing.
